United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-2426
                      ___________________________

                                   Brock Fredin

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

    Grace Elizabeth Miller; Catherine Schaefer; Lindsey Middlecamp; David
          Middlecamp; Peter Mayer; David Green; Dorsey & Whitney

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                               ____________

                          Submitted: March 11, 2021
                            Filed: March 16, 2021
                                [Unpublished]
                                ____________

Before SHEPHERD, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Brock Fredin appeals the district court’s1 dismissal of his diversity action
sounding in tort. Upon careful review of the record and the parties’ arguments on
appeal, we find no basis for reversal. See Kelly v. City of Omaha, 813 F.3d 1070,
1075 (8th Cir. 2016) (grant of motion to dismiss for failure to state claim under Fed.
R. Civ. P. 12(b)(6) is reviewed de novo); see also Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (complaint must contain sufficient facts to state claim that is plausible on
its face; claim is plausible when plaintiff pleads factual content allowing court to
draw reasonable inference that defendant is liable for alleged misconduct); Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (factual allegations must show
entitlement to relief beyond speculative level; mere conclusions and formulaic
recitation of elements do not suffice).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                         -2-